        Case 2:20-cv-00517-JTM-DMD Document 71 Filed 04/07/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                            )
 JERRY ROGERS, JR.,                         )
                                            )
                   Plaintiff                )
       v.                                   ) Case No. 2:20-cv-00517
                                            )
 SHERIFF RANDY SMITH, DANNY CULPEPER, )
 and KEITH CANIZARO,                        )
                                            )
                 Defendants                 )

                             PLAINTIFF’S WITNESS AND EXHIBIT LIST

            This Court ordered the parties to “file in the record and serve upon their opponents list of all

witnesses who may or will be called to testify at trial and a list of all exhibits which may or will be

used at trial no later than April 7, 2021.” R. Doc. 23 at 2.

            Plaintiff Jerry Rogers Jr. respectfully submits the following list of witnesses that he may call

at trial:

    1. Plaintiff, Jerry Rogers, Jr.
       82096 Highway 1080
       Folsom, LA 70437
       Testimony will cover his knowledge of the facts supporting his complaint.

    2. Defendant, Randy Smith
       St. Tammany Parish Sheriff’s Office
       300 Brownswitch Road
       Slidell, LA 70458
       Testimony may cover witness’s knowledge of any and all facts supporting the causes of action
       in the complaint.

    3. Defendant, Danny Culpeper
       St. Tammany Parish Sheriff’s Office
       300 Brownswitch Road
       Slidell, LA 70458
       Testimony may cover witness’s knowledge of any and all facts supporting the causes of action
       in the complaint.




                                                       1
  Case 2:20-cv-00517-JTM-DMD Document 71 Filed 04/07/21 Page 2 of 5




4. Defendant, Keith Canizaro
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all facts supporting the causes of action
   in the complaint.

5. Alvin Hotard
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of the STPSO investigation into the homicide of
   Nanette Krentel, e-mail communication between herself and Jerry Rogers, and actions of the
   STPSO in response to those e-mails.

6. Daniel Buckner
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of the STPSO investigation into the homicide of
   Nanette Krentel, e-mail communication between herself and Jerry Rogers, and actions of the
   STPSO in response to those e-mails.

7. Julious Colin Sims
   22nd Judicial District Attorney’s Office
   Testimony may cover witness’s knowledge of communication between STPSO and the District
   Attorney’s Office regarding potential criminal charges against Jerry Rogers and related
   constitutional issues.

8. Kim Watson
   Testimony may cover witness’s knowledge of the STPSO investigation into the homicide of
   Nanette Krentel, e-mail communication between Kim Watson and Jerry Rogers, and actions of
   the STPSO in response to those e-mails.

9. Stefan Montgomery
   Testimony may cover witness’s knowledge of the STPSO investigation into the homicide of
   Nanette Krentel and actions of the STPSO in response to the e-mails between Kim Watson and
   Jerry Rogers.

10. Steve Gaudet
    Testimony may cover witness’s knowledge actions of the STPSO in response to the e-mails
    between Kim Watson and Jerry Rogers, including communications regarding potential criminal
    charges against Jerry Rogers and related constitutional issues.

11. Brian Trainor
    1974 Highway 190, Suite 3, Covington, Louisiana 70433
    Testimony may cover witness’s knowledge of any and all facts supporting the causes of action
    in the complaint.



                                             2
  Case 2:20-cv-00517-JTM-DMD Document 71 Filed 04/07/21 Page 3 of 5




12. Judge Raymond Childress
    701 North Columbia Street, Covington, LA 70433
    Testimony may cover witness’s knowledge related to the affidavit and arrest warrant for Jerry
    Rogers.

13. David Miceli
    St. Tammany Parish Sheriff’s Office
    300 Brownswitch Road
    Slidell, LA 70458
    Testimony may cover witness’s knowledge of the circumstances surrounding the arrest of
    Jerry Rogers.

14. Marco Lopez
    St. Tammany Parish Sheriff’s Office
    300 Brownswitch Road
    Slidell, LA 70458
    Testimony may cover witness’s knowledge of the circumstances surrounding the arrest of
    Jerry Rogers.

15. Matthew Rowley
    St. Tammany Parish Sheriff’s Office
    300 Brownswitch Road
    Slidell, LA 70458
    Testimony may cover witness’s knowledge of the circumstances surrounding the arrest of
    Jerry Rogers.

16. Judge Scott Gardner
    701 North Columbia Street, Covington, LA
    Testimony may cover witness’s knowledge related to the preliminary hearing and finding of no
    probable cause in the criminal case against Jerry Rogers.

17. Joseph Lebeau
    Louisiana Attorney General’s Office
    Testimony may cover his knowledge of the criminal case against Jerry Rogers, including the
    declination of charges.

18. Patrick Magee
    Louisiana Attorney General’s Office
    Testimony may cover his knowledge of the criminal case against Jerry Rogers, including the
    declination of charges.


19. Steve Chaisson
    Testimony may cover witness’s knowledge of the investigation into the death of Nanette
    Krentel and any and all facts supporting the causes of action in the complaint.




                                              3
         Case 2:20-cv-00517-JTM-DMD Document 71 Filed 04/07/21 Page 4 of 5




    20. Butch Wilson
        22nd Judicial District Attorney’s Office
        Testimony may cover witness’s knowledge of communication between STPSO and the District
        Attorney’s Office regarding potential criminal charges against Jerry Rogers and related
        constitutional issues.

    21. Genevieve May
        Testimony may cover witness’s knowledge of the investigation into the death of Nanette
        Krentel and any and all facts supporting the causes of action in the complaint.

    22. Special Agent Clint Epperson
        Federal Bureau of Investigation
        Testimony may cover witness’s knowledge of any and all facts supporting the causes of action
        in the complaint.

    23. Any person offered as a 30(b)(6) witness or deposed in this matter;

    24. Any witness listed by any other party;

    25. All witnesses referred to or identified in any party’s responses to interrogatories or other written
        discovery;

    26. Impeachment witness(es);

    27. Any witness necessary to authenticate any document and/or exhibit offered into evidence;

    28. Any witness identified in any discovery responses or documents produced or obtained in
        discovery;

    29. Plaintiff reserves the right to supplement this list with reasonable notification to opposing
        counsel.

         Plaintiff Jerry Rogers Jr. respectfully submits the following list of exhibits that he may use at

trial:

    1. Affidavit and Arrest Warrant (Exhibit A to Complaint)

    2. Press Releases by STPSO (Exhibit B to Complaint)

    3. Press Release by Randy Smith (Exhibit C to Complaint)

    4. Minutes of Preliminary Hearing (Exhibit D to Complaint)

    5. Declination of Charges by Attorney General (Exhibit E to Complaint)

    6. Affidavit of Steve Gaudet

    7. Affidavit of Dan Watson


                                                     4
   Case 2:20-cv-00517-JTM-DMD Document 71 Filed 04/07/21 Page 5 of 5




8. Jerry Rogers’ Bond documents

9. Other public statements by Randy Smith / STPSO

10. E-mails between Jerry Rogers and Kim Watson

11. Bond documents and booking receipt for Jerry Rogers

12. File of the Louisiana Attorney general in connection with this investigation

13. File of the Department of Justice in connection with this investigation

14. STPSO arrest/offense reports in connection with this investigation

15. Search warrants issued in connection with this investigation

16. Transcripts of all depositions taken in this matter, and exhibits there-to

17. All discovery responses in this matter and documents produced in discovery

18. Any documents or things necessary for rebuttal or impeachment

19. Any exhibit referenced by a witness during trial testimony

20. Demonstrative exhibits

21. Any exhibit listed by Defendants.

                                    Respectfully Submitted:

                                    LAW OFFICE OF WILLIAM MOST

                                    /s/ Hope A. Phelps
                                    WILLIAM MOST (La. Bar No. 36914)
                                    HOPE PHELPS (La. Bar No. 37259)
                                    DAVID LANSER (La. Bar No. 37764)
                                    201 St. Charles Ave., Ste. 114, # 101
                                    New Orleans, LA 70170
                                    T: (504) 256-4615
                                    Email: hopeaphelps@outlook.com
                                    Counsel for Plaintiff, Jerry Rogers, Jr.




                                                5
